Exhibit 10.1

February 7, 2013

Name

Address 1

Address 2

Re: Notice of Change In Exercise Price

Dear                         :

Pursuant to Section 2(c) of that certain Warrant to Purchase Common Stock,
Warrant No.:                     , issued                     to [Name] (the
“Warrant”), [Name] is hereby notified that Local Corporation (formerly Local.com
Corporation] (hereinafter, the “Company”) has elected to lower the Exercise
Price (as defined in the Warrant) of the Warrant to $2.10 effective immediately
and continuing through the Expiration Date (as defined in the Warrant) of the
Warrant.

Enclosed please find a new warrant replacing the Warrant, reflecting the new
Exercise Price.

If you should have any questions, please do not hesitate to contact Scott
Reinke, General Counsel of the Company at 949-341-5302.

Sincerely,

Kenneth Cragun

Chief Financial Officer